Citation Nr: 0531461	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for peripheral 
neuropathy, to include as due to herbicide exposure.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of 
dental trauma.  

3.  Entitlement to service connection for claimed numbness in 
the arms.  

4.  Entitlement to service connection for a claimed prostate 
disorder, to include as due to herbicide exposure.  

5.  Entitlement to service connection for a claimed heart 
disorder.  

6.  Entitlement to service connection for claimed 
hypertension.  

7.  Entitlement to service connection for a claimed back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to June 
1974, with service in the Republic of Vietnam.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the RO.  

In July 2003, the Board issued a denial as to the issues of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for peripheral 
neuropathy, to include as due to herbicide exposure; whether 
new and material evidence had been submitted to reopen the 
claim of service connection for residuals of dental trauma; 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a prostate 
disorder, to include as due to herbicide exposure; service 
connection for a heart disorder; and service connection for 
hypertension.  

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court), and, in January 2005, 
the Court granted a Joint Motion of the veteran and the 
Secretary of Veterans Affairs to vacate the Board's decision 
and remand the case back to the Board.  

Also, in July 2003, the Board remanded the claims of service 
connection for a back disorder and numbness of the arms back 
to the RO.  These claims are again before the Board.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
peripheral neuropathy, to include as due to herbicide 
exposure, is addressed in the REASONS AND BASES section of 
the decision.  

The veteran's reopened claim for service connection for this 
disorder, as well as the remaining claims on appeal, are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The veteran's initial claim for service connection for 
peripheral neuropathy, to include as due to herbicide 
exposure in the Republic of Vietnam, was denied in an 
unappealed December 1996 rating decision; subsequently 
received evidence bears directly and substantially on the 
question of whether the incurrence of this disorder is 
etiologically related to service.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for peripheral neuropathy, to 
include as due to herbicide exposure.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.159 
(2005); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  However, under 38 U.S.C.A. § 5108, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  

In this case, the RO initially denied the veteran's claim for 
peripheral neuropathy due to Agent Orange exposure in a 
December 1996 rating decision on the basis that this disorder 
was not incurred in or aggravated by service.  The RO 
notified the veteran of this denial in the same month, but he 
did not initiate an appeal within the following year.  

In the absence of a timely Notice of Disagreement with the 
December 1996 rating decision, that decision is final under 
38 U.S.C.A. § 7105(c).  As such, the issue before the Board 
is whether new and material evidence has been submitted to 
reopen the claim.  

The evidence received since the December 1996 rating decision 
includes a December 2004 VA neurological disorders 
examination, which contains an impression of peripheral 
neuropathy secondary to diabetes mellitus.  Diabetic 
peripheral neuropathy was also noted in a January 2005 VA 
spine examination.  

As diabetes mellitus, type II, is a disorder listed as 
etiologically related to herbicide exposure in Vietnam in 
38 C.F.R. § 3.309(e), this impression bears directly and 
substantially on the question of whether the veteran's 
peripheral neuropathy was incurred as a result of service.  

For this reason, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim.  

Having reopened the veteran's claim for service connection 
for peripheral neuropathy, to include as due to herbicide 
exposure in Vietnam, the Board must next determine whether an 
adjudication on this claim is appropriate at the present 
time.  

For reasons described hereinbelow, however, the Board finds 
that further development on remand is first necessary.  
Therefore, a final determination on the veteran's claim will 
not be made at this time.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for peripheral neuropathy, to 
include as due to herbicide exposure, the appeal to this 
extent is allowed subject further action as discussed 
hereinbelow.  



REMAND

In the present case, the veteran served in the Republic of 
Vietnam during the Vietnam Era, and consideration of 
38 C.F.R. § 3.309(e), which lists such herbicide-related 
disorders as type II diabetes mellitus, is thus warranted.  
He is claiming service connection for peripheral neuropathy 
and also for numbness of the arms, both neurological 
disorders, and his December 2004 VA neurological disorders 
examination contains an impression of peripheral neuropathy, 
secondary to diabetes.  Diabetic peripheral neuropathy was 
also noted in the report of a January 2005 VA spine 
examination.  

At the time that this case was certified to the Board, the 
veteran had applied for service connection for type II 
diabetes mellitus and was sent a "duty to assist" letter 
regarding this claim in January 2005, but the RO had not 
reached a determination to date.  

In view of the results of the December 2004 and January 2005 
VA examinations, the Board finds that a determination of the 
claim for service connection for type II diabetes mellitus 
could have a substantial bearing on the determination of the 
claims for service connection for peripheral neuropathy and 
numbness of the arms.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).  As such, a Board determination 
on those two claims should be deferred until the diabetes 
mellitus claim is resolved.  

The Board also notes that, in its July 2003 remand, the Board 
requested that the veteran be afforded a VA examination to 
address whether his claimed numbness of the arms was 
etiologically related to service.  

The December 2004 VA examination indicates the presence of 
peripheral neuropathy but is silent as to the question of 
whether current numbness of the arms, if present, is 
etiologically related to service.  This question must be 
resolved by a further examination, in the absence of 
compliance with the prior remand directive.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

As to the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of dental trauma, the Board notes that, in the 
January 2005 Joint Motion, a May 2000 statement noted that 
the veteran had reported having dental treatment at a United 
States Marine Corps site in Little Creek, Virginia and at 
Fort Devins.  

The veteran and the Secretary indicated that the Board had 
failed to ensure compliance with its prior directive to the 
RO to search for such records.  The Court has determined that 
a remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. at 270-71.  Accordingly, further search 
efforts are needed.  

As indicated above, in July 2003, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a prostate disorder.  

However, in the January 2005 Joint Motion, the veteran and 
the Secretary noted that the prior final January 1996 rating 
decision addressed only prostate cancer and that the 
veteran's current claim, not specifically addressing cancer, 
appeared not to require the submission of new and material 
evidence as it essentially concerned a different disorder.  

The Board thus finds that, to ensure that all procedural 
requirements are met, the veteran should be informed of his 
rights and responsibilities under 38 U.S.C.A. §§ 5103 and 
5103A (West 2002) as to the de novo claim of entitlement to 
service connection for a prostate disorder.  

In the Joint Motion, the veteran and the Secretary also 
addressed the claims of service connection for a heart 
disorder and hypertension and noted that the January 1999 VA 
heart examination, which served as the basis for the Board's 
denials, contained inadequate findings as to the nature and 
etiology of the veteran's claimed disorders.  A more thorough 
examination is thus needed.  

Finally, the Board remanded the veteran's claim for service 
connection for a back disorder to the RO in July 2003 and 
requested a VA examination addressing the nature and etiology 
of this disorder.  

Specifically, the examiner was requested to offer an opinion 
as to whether it is was at least as likely as not that a 
current back disorder, if present, was etiologically related 
to service.  

Unfortunately, the ensuing January 2005 VA spine examination 
report contains conflicting and inconclusive findings.  In 
the report, the examiner noted that x-rays of the lumbar 
spine revealed minimal compression of L1 in the superior 
aspect, with degenerative joint disease changes.  

At the same time, the examiner stated that there was "no 
evidence of clinical malfunction of the lumbar spine," and 
he offered no opinion as to the etiology of the disorder 
shown on x-rays.  This examination thus does not meet the 
requirements of the Board's remand request, and a 
reexamination is needed.  See Stegall v. West, 11 Vet. App. 
at 270-71.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to send a letter to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002), the need 
for additional evidence regarding his 
claims of service connection, 
specifically to include the claim for 
service connection for a prostate 
disorder.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  After requesting details as to 
specific treatment dates, the RO should 
ensure that all available dental records 
of the veteran from the United States 
Marine Corps site in Little Creek, 
Virginia and at Fort Devins are obtained 
and added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
must be added to the claims file.

3.  The RO should then afford the veteran 
a VA neurological examination, conducted 
by an appropriate examiner who has 
reviewed the claims file.  This examiner 
should clearly state whether the veteran 
currently suffers from chronic numbness 
of the arms.  If so, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's disorder is etiologically 
related to service.  The examiner should 
also indicate whether such disorder is 
etiologically related to the veteran's 
diabetes mellitus.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

4.  The RO should also afford the veteran 
a VA cardiovascular examination, 
conducted by an appropriate examiner who 
has reviewed the claims file.  This 
examiner should clearly state whether the 
veteran currently suffers from both a 
heart disorder and hypertension.  For 
each diagnosed disorder, the examiner 
must provide an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's disorder is etiologically 
related to service.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

5.  The RO should also afford the veteran 
a VA spine examination, conducted by an 
appropriate examiner who has reviewed the 
claims file.  This examiner should 
describe all spine findings shown upon 
examination and clarify the veteran's 
current diagnosis.  Regardless of the 
examination findings, as there is x-ray 
evidence of degenerative changes of the 
lumbar spine, the examiner must provide 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current back disorder is etiologically 
related to service.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

6.  The RO should reach a determination, 
by rating decision, on the veteran's 
claim for service connection for diabetes 
mellitus, as this determination will 
impact the forthcoming determinations on 
the claims for service connection for 
peripheral neuropathy and numbness of the 
arms.  

7.  Then, the RO should readjudicate the 
issues of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
residuals of dental trauma and 
entitlement to service connection for 
peripheral neuropathy, numbness of the 
arms, a prostate disorder, a heart 
disorder, hypertension and a back 
disorder.  If one or more of these claims 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


